Citation Nr: 9924915	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service for over 27 years, retiring in 
June 1968.  The appellant and her spouse were married from 
November 1958 until his death in October 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the San Diego, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1. The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by a final 
Board decision dated in December 1996.

2. The evidence received subsequent to the December 1996 
Board decision is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

3. The veteran died on October [redacted], 1991.  The death 
certificate identified the immediate cause of death as 
respiratory failure, due to, or as a consequence of, 
chronic obstructive lung disease.  

4. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

5. The record contains no competent medical evidence of a 
nexus between the veteran's chronic obstructive lung 
disease and any incident of his military service, 
including reported asbestos exposure.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 
1991), 38 C.F.R. § 3.156(a) (1998).

2. The claim of entitlement to service connection for the 
cause of the veteran death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records in September 1956 noted calcified 
nodes of the right hilus and healed primary complex right 
costophrenic sinus, not considered disabling, but no evidence 
of active disease on annual physical examination.  In 
September 1957, calcification of the right hilum, not 
considered disabling, was again noted.  Subsequent physical 
examinations in June 1960, June 1964, December 1967, and June 
1968 reported no abnormalities of the lungs and chest and 
essentially normal chest X-ray examinations.  

The veteran was hospitalized in January 1989 for complaints 
of increasing dyspnea.  Exacerbation of COPD was noted, as 
well as chronic carbon dioxide retention, probable acute 
bronchitis.  Chest X-ray showed residual of old granulomatous 
disease otherwise unremarkable.  The veteran was again 
admitted in June 1989 with respiratory distress.  Chest film 
revealed old granulomas in hilar regions.  In November 1990, 
the veteran reported a history of chronic COPD over the 
previous several years and reported a heavy smoking history 
for approximately 50 years.  Chest X-ray revealed infiltrate 
process of the left lung base compatible with pneumonia, and 
chronic inflammatory changes consistent with COPD.  Chest X-
ray examination in May 1991 noted bullous emphysematous 
change in the upper lung fields, particularly on the left.  
Findings were reflective of chronic bilateral infrahilar 
bronchitic change.  

The veteran was hospitalized from June to August 1991 with 
diagnoses of respiratory failure, pseudomonal pneumonia, 
pleural effusion, COPD, hypopotassemia, atrial fibrillation, 
post hemorrhagic anemia, congestive heart failure, ischemic 
heart disease, retention of urine, and acute stomach ulcer.  
The veteran was admitted with complaints of increased 
shortness of breath.  Chest X-ray on admission showed chronic 
inflammatory changes.  Follow-up chest x-ray showed bilateral 
pleural effusion, and serial chest X-rays showed a clearing 
of the pulmonary edema.  An evaluation report during 
hospitalization noted a long history of cigarette smoking.  

The veteran died on October [redacted], 1991.  The death 
certificate noted the immediate cause of death as respiratory 
failure, due to, or as a consequence of, chronic obstructive 
lung disease.  In December 1991, the appellant filed a claim for 
VA benefits, indicating that the veteran death was due to 
asbestosis, incurred during service.  The appellant submitted 
three medical articles reporting the dangers of asbestos 
exposure and pathology and treatment of asbestosis.  

At a hearing before an RO hearing officer in June 1994, the 
appellant testified that during service her spouse served as 
a carpenter and worked in the engine rooms.  Transcript, p. 
2.  She stated that her spouse had not reported exposure to 
asbestosis during his service, but was exposed to lead paint, 
from which he became sick at some point in the 1960s.  
Transcript, p. 3.  She reported that her spouse became sick 
in the 1980s, exhibiting coughing, shortness of breath, and 
difficulty with household tasks.  Transcript, pp. 3-4.  The 
appellant testified that the veteran began treatment for his 
respiratory condition in January 1989.  Transcript, p. 4.  
She stated that his treating physician informed her the 
veteran had asbestosis due to his military service.  
Transcript, p. 6.  The appellant's son testified that, 
following retirement, the veteran worked as a security guard 
at a racetrack, mostly outside.  Transcript, p. 7.  The 
appellant stated that the veteran smoked no more than a half 
a pack per day, and quit in 1986.  Transcript, p. 9.  

In December 1996, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
Board found that no competent evidence had been submitted 
diagnosing the veteran with asbestosis or linking the 
veteran's fatal chronic obstructive lung disease with any 
incident, occurrence or exposure while the veteran was on 
active duty.  The Board decision is final as to evidence of 
record at the time.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.1100 (1998). 

The appellant filed a request to reopen her claim for service 
connection for the cause of the veteran's death in March 
1997.  The evidence, submitted since the final Board decision 
in December 1996, includes a chest X-ray dated in June 1989 
and statements of the appellant.

By letter dated in May 1995, J.P.K., M.D., a certified NIOSH 
"B" Reader, provided a reading of a June 1989 chest X-ray 
examination.  Dr. J.P.K. noted an increase in interstitial 
markings, which were most prominent in the mid and lower lung 
fields, and provided an impression that these changes of 
increased interstitial markings were consistent with 
pulmonary asbestosis.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When an appellant seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the appellant 
has produced new and material evidence, the claim is reopened 
and the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the appellant's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Since the Board's denial of her claim in December 1996, the 
appellant has submitted the report of Dr. J.P.K. noting an 
impression of findings consistent with pulmonary asbestosis.  
This evidence is new, in that it was not considered by the 
Board prior to the December 1996 decision.  The Board further 
finds that the evidence is material, in that one of the 
findings of the December 1996 decision was that there was no 
medical diagnosis of asbestosis.  Therefore, the Board finds 
that the appellant has submitted new and material evidence 
sufficient to warrant reopening the record.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in[-]service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The appellant has presented evidence of a lung disability, 
which caused or contributed to the veteran's death.  The 
veteran died in October 1991 from respiratory failure due to 
chronic obstructive lung disease.  

The veteran's service medical records noted findings of 
calcification on chest X-ray in September 1956 and September 
1957.  These findings appeared to be acute and transitory and 
had resolved by service separation, as subsequent chest X-ray 
examinations were essentially normal.  

There is no competent medical evidence of record, which 
provides a nexus between the veteran's lung disability at 
death and any incident of service, including the appellant's 
report of asbestos exposure.  The Board notes that the 
appellant testified at the June 1994 hearing that, during 
military service, the veteran did not report exposure to 
asbestos.  The appellant further testified that the veteran 
was first treated for his lung disability in 1989, more than 
20 years after his discharge from service.  The Board notes 
that the opinion of Dr. J.P.K. does not establish a diagnosis 
of asbestosis due to exposure during service.  Dr. J.P.K. 
merely noted that the X-ray findings were consistent with 
pulmonary asbestosis.  The veteran's private medical records, 
subsequent to the June 1989 X-ray noted no diagnosis of 
asbestosis, but continued diagnoses of COPD and emphysema.  

As to the medical articles submitted by the appellant, the 
Board notes that medical treatise statements that indicate 
the possibility of a link between in-service injury and 
current disability are too general and inconclusive to make a 
claim well grounded.  Sacks v. West, 11 Vet. App. 314, 316 
(1998); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  However, the holding in Sacks does not extend to 
situations where medical treatise evidence, standing alone, 
discussed generic relationships with a degree of certainty 
that, under the facts of the specific case, there is at least 
plausible causality based upon objective facts rather than on 
a lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 
513-514 (1998); Sacks, 11 Vet. App. at 317.  The articles 
noted the pathology and treatment for asbestosis.  However, 
the Board notes that the only evidence of record, which shows 
exposure to asbestos during service, is the statements of the 
appellant.  The service medical records contain no report of 
exposure to asbestos, nor do the post-service medical 
treatment records note a history of asbestos exposure.  The 
submitted articles do not establish a plausible causality 
based upon the objective facts in the instant case.  Without 
competent evidence of a nexus between the disability, which 
caused or contributed to the veteran's death and any incident 
of service, the appellant's claim cannot be well grounded.  

The evidence in this appeal fails to show that the veteran 
actually had asbestosis or an asbestos-related disorder.  In 
order to render a claim well grounded, there must be proof of 
the existence of the disability.  See Brammer v. Derwinski, 
3Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141(1992).  Moreover, even on the tenuous assumption 
that an asbestos-related disease existed during the veteran's 
lifetime, the record does not link such a condition to 
military service.  The dispositive factor, however, is the 
lack of any competent medical evidence that asbestosis or 
asbestos-related illness caused or contributed to the 
veteran's death.  This appeal would be in an entirely 
different posture if there were an opinion from, for example, 
a physician specializing in pulmonary disorders, which was to 
the effect that the veteran did in fact have asbestos-related 
disease and that such disease led or contributed to his 
death.  As indicated, that evidence is lacking.  In the 
absence of a well-grounded claim, further medical development 
as requested in the representative's statement of August 25, 
1999, is not in order.  38 U.S.C.A. § 7109.

ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is granted.

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

